DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (PG Pub. No. US 2020/0243566 A1).
Regarding claim 1, Liu teaches a thin film transistor (TFT) device (¶ 0059 & fig. 1F), comprising: 
a base substrate (¶ 0060: 10); 
a light-shielding layer  (¶ 0061: 11) disposed on the base substrate (fig. 1F: 11 disposed on 10); 
a buffer layer (¶ 0062: 12) disposed on the light-shielding layer and covering the light-shielding layer (fig. 1F: 12 disposed on and covering 11); and 
an active layer (¶ 0063: 13) disposed on the buffer layer and corresponding to the light-shielding layer (fig. 1F: 13 disposed on 12 and corresponds to at least a central portion of 11), 
wherein the active layer comprises a channel (portion of 13 disposed under gate insulating layer 14 and gate 15 implicitly forms a channel region of the TFT), and a source doping member and a drain 
wherein one of the source doping member and the drain doping member is attached to the buffer layer and the light-shielding layer (fig. 1F: at least one exposed portion of 13 attached to 12 and 10 by at least one via portion of 17).

Regarding claim 4, Liu teaches the TFT device of claim 1, wherein material of the active layer is metal oxide (¶ 0016: active layer 13 comprises metal oxide material), and the source doping member and the drain doping member are defined as conductive layers after a conductive treatment (¶¶ 0012-0013 & 0024: conductive portions of 13 exposed from 14/15 comprise treated material).

Regarding claim 7, Liu teaches a manufacturing method of a TFT device, comprising following steps: 
a step of S10 of providing a base substrate (10), forming a light-shielding layer (11) on the base substrate (fig. 1A: 11 formed on 10), forming a buffer layer (12) which covers the light-shielding layer on the light- shielding layer (fig. 1B: 12 formed to cover 11), and forming an active layer (13) on the buffer layer corresponding to the light-shielding layer (fig. 1C: 13 formed on 12 and corresponds to a central portion of 11), wherein the active layer comprises a channel (non-treated portion of 13 comprises an active layer controllable by gate 15 and connected between source and drain portions, and therefore implicitly comprises a channel) and a source doping member and a drain doping member which are disposed on two sides of the channel (¶¶¶ 0012-0013 & 0024: conductive portions of 13 exposed from 15 comprise treated source and drain members); and 
a step of S20 of attaching one of the source doping member and the drain doping member to the buffer layer and the light-shielding layer (¶¶ 0065-0066 & figs. 1E-1F: at least one treated portion of 13 attached to 12 and 11 through via holes 161 and 163).

Regarding claim 9, Liu teaches a TFT array substrate, comprising the TFT device of claim 1 (¶ 0005).

Regarding claim 10, Liu teaches a display device, comprising the TFT array substrate of claim 9 (¶ 0157).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (PG Pub. No. US 2020/0168687 A1).
Regarding claim 1, Hu teaches a thin film transistor (TFT) device (¶ 0128 & fig. 18), comprising: 
a base substrate (¶ 0075: 1); 
a light-shielding layer  (¶ 0075: 2) disposed on the base substrate (fig. 18: 2 disposed on 1); 
a buffer layer (¶ 0077: 3) disposed on the light-shielding layer and covering the light-shielding layer (fig. 18: 3 disposed on and covering 2); and 
an active layer (¶¶ 0089, 0112: 4/7/8) disposed on the buffer layer and corresponding to the light-shielding layer (fig. 18: 4/7/8 disposed on 3 and corresponds to at least a portion of 2), 
wherein the active layer comprises a channel (¶ 0100: 4 comprises a channel region), and a source doping member and a drain doping member which are disposed on two sides of the channel (¶ 0114 & fig. 18: peripheral portions of 4 comprise source and drain regions); 


Regarding claim 4, Hu teaches the TFT device of claim 1, wherein material of the active layer is metal oxide (¶¶ 0078, 0089: active layer 4 comprises patterned portion of metal oxide layer 100), and the source doping member and the drain doping member are defined as conductive layers after a conductive treatment (¶ 00114: source and drain 7 and 8 comprise treated portions of active layer 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Liu (PG Pub. No. US 2018/0323347 A1, hereinafter ‘Liu-347’).
Regarding claim 2, Liu teaches the TFT device of claim 1, wherein a cross-sectional shape of the active layer comprises a horizontal part (Liu, fig. 1F: 13 comprises a horizontal shaped portion).
Liu does not teach a cross-sectional shape of the active layer further comprises a bending shape including an inclined part, and the horizontal part is connected to the light-shielding layer through the inclined part.
Liu-347 teaches a TFT device (fig. 1B) including an active layer with conductive end portions (¶¶ 0030, 0062-0063: 24, corresponding to 13 of Liu), wherein a cross-sectional shape of the active layer comprises a bending shape (fig. 1B: 24 comprises a 90˚ bend) and comprises a horizontal part (24a/24b/24c) and an inclined part (portion of 24c disposed in TH2), and the horizontal part is connected to a light-shielding layer through the inclined part (fig. 1B: 24a/24b/24c connected to a portion of patterned layer 221/222, which includes a light-shielding portion, through TH2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the active layer of Liu with the cross-sectional shape of Liu-347, as a means to minimize parasitic contact resistance by providing a direct connection between the conductive portions of the active layer and the light shielding layer (Liu-347: 24c directly contacts 222).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 4 above, and further in view of Oh et al. (PG Pub. No. US 2016/0071891 A1).
Regarding claim 5, Liu teaches the TFT device of claim 4, wherein a source electrode of the TFT device is electrically connected to the light-shielding layer (¶ 0066 & fig. 1F: source 17 electrically connected to 11), and a drain electrode of the TFT device is insulated from the light-shielding layer (¶ 0066 & fig. 1F: drain 18 electrically insulated from 11 by 12).

Oh teaches a TFT device (fig. 1, similar to that of Liu) including a source electrode (¶ 0025: 108, corresponding to 17 of Liu), a light-shielding layer (¶ 0032: patterned metal layer including portions 104 and 152, corresponding to 12 of Liu), and a source region (¶ 0027: 114S, corresponding to 7 and/or 8 of Liu), wherein the source electrode is electrically connected to the light-shielding layer by the source doping member (fig. 1: 108 connected to 104 by 114S).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the TFT of Liu with the source electrode of Oh, as a means to provide the electrical connectivity with a simplified wiring (vias 161 and 163 of Liu replaced with single via 124S of Oh), enabling configurations with reduced device footprint, improving circuit integration density.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the single via of Oh could be combined with the TFT electrode of Liu, with no change to their respective functions.
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claim 4 above, and further in view of Liu-347.
Regarding claim 6, Hu teaches the TFT device of claim 4, comprising a drain electrode (¶ 0126: 16) of the TFT device, and a source electrode (¶ 0126: 15) of the TFT device is insulated from the light-shielding layer (fig. 18: 15 insulated from 2 by buffer layer 3 and dielectric layer 9).
Hu does not explicitly teach wherein the drain electrode of the TFT device is electrically connected to the light-shielding layer by the drain doping member, and a source electrode of the TFT device is insulated from the light-shielding layer (second treated portion of 13 electrically insulated from 11).
Liu-347 teaches a TFT device (fig. 1B) including an active layer with source and drain doping members (¶ 0030: semiconductor layer 24, including source and drain portions 24a and 24c, corresponding to 4/7/8 of Hu), a light shielding layer (¶ 0055: patterned metal layer including portions 221 and 222), and an electrode (¶ 0032: 28, corresponding to 16 of Hu).  Liu-347 further teaches wherein the electrode is electrically connected to the light-shielding layer by the drain doping member (fig. 18: 28 connected to a portion of patterned layer 221/222 by 24c).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the TFT of Hu with the active layer configuration of Liu-347, as a means to minimize parasitic contact resistance by providing a direct connection between the drain and the light shielding layer (Liu-347: 24c directly contacts 222).  
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Should applicant traverse the rejection on the grounds that the claim 6 limitations (“the drain electrode of the TFT device is electrically connected to the light-shielding layer) are patentably distinct from the claim 5 limitations (“a source electrode of the TFT device is electrically connected to the light-shielding layer”), Applicant should submit evidence or identify such evidence now of record showing the inventions to be non-obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a Restriction/Election Requirement.  Where two or more related inventions are claimed, the principal question to be determined in connection with a requirement to restrict is whether or not the inventions as claimed are distinct. If they are distinct, restriction may be proper.  See MPEP § 806.05 [R-08.2012].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 7 above, and further in view of Lee (PG Pub. No. US 2013/0161622 A1).
Regarding claim 8, Liu teaches the manufacturing method of the TFT device of claim 7, wherein the step of S20 of attaching one of the source doping member and the drain doping member to the buffer layer and the light-shielding layer further comprises the steps:
selecting metal oxide semiconductor material as materials of the source doping member and the drain doping member (¶ 0016), and processing conductive treatment on the metal oxide semiconductor (¶ 0101 & fig. 8D), so that a resistivity of the metal oxide semiconductor material decreases and the metal oxide semiconductor material turns into conductor (¶¶ 0101-0102: a portion of 
Liu does not teach the processing conductive treatment on the metal oxide semiconductor so that a resistivity of the metal oxide semiconductor material decreases and the metal oxide semiconductor material turns into conductor includes decreasing the oxygen content.
Lee teaches a conductive treatment process (¶ 0025: plasma ash) on a metal oxide semiconductor (¶ 0021 & fig. 1D: IGZO layer 140, corresponding to 13 of Liu, exposed to plasma ash) so that a resistivity of the metal oxide semiconductor material decreases by decreasing the oxygen content (¶ 0026: plasma ashing process reduces the oxygen content of first and second portions 144 and 146 of layer 140).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the conductive treatment process of Liu with the reduced oxygen content of Lee, as this is a suitable means to improve the electrical conductivity of 144 and 146 (Lee, ¶ 0026).  Furthermore, said artisan would recognize that a reduction in oxygen content in a metal oxide layer would improve conductivity by implicitly increasing the relative metal content.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Allowable Subject Matter
3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
 “the inclined part extends to a surface of the base substrate” recited in claim 3.
Liu-347 teaches a TFT device (fig. 1B), wherein a horizontal part (24b) and an inclined part (24c, including a portion formed in opening TH2) are integrally formed (Liu-347, fig. 1B: 24b and 24c integrally formed), and the inclined part is attached to the buffer layer and the light-shielding layer (Liu-347, fig. 1B: portion of 24b disposed in TH2 attached to buffer layer 23 and portion of light shielding layer 221/222).  However, Liu-347 does not teach the inclined part extends to a surface of base substrate 21.
Lu et al. (PG Pub. No. US 2018/0337245 A1) teaches an active layer (¶ 0044: 304) extending to a surface of a base substrate (fig. 6: 304 extends to a surface of substrate 301).  However, Lu is silent to the device comprising a light-shielding layer, as required by claim 3.
In light of these limitations in the claims (see Applicant’s fig. 1 & ¶ 0048), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894